                     Case 1:10-cr-00094-JL Document 69 Filed 04/12/19 Page 1 of 3
PROB 12C
(Rev. 3/15)

                             United States District Court
                                                         for the
                                              District of New Hampshire

                  Petition for Warrant or Summons for Offender Under Supervision

Name of Offender:        Jerome Carter                                               Case Number: 10-CR-94-01-JL

Name of Sentencing Judicial Officer:     Honorable Joseph N. Laplante

Date of Original Sentence:   March 11, 2011

Original Offense: Failure to Register as a Sex Offender, in violation of 18 U.S.C.§ 2250(a)

Original Sentence:       18 months of imprisonment; 20 years ofsupervised release

First Revocation:        March 14,2014-24 months ofimprisonment; 5 years of supervised release
Second Revocation:       April 12,2016- 12 months of imprisonment;60 months ofsupervised release
Third Revocation:        July 26,2017-4 months ofimprisonment; 18 months ofsupervised release
Fourth Revocation:       March 1,2018- 10 months of imprisonment; 50 months ofsupervised release

Type of Supervision: Supervised Release                   Date Supervision Commenced:        October 19, 2018

Assistant U.S. Attorney: Arnold H. Huftalen                   Defense Attorney: Jonathan R. Saxe


                                            PEIXnONING THE COURT

0 To issue a warrant
□ To issue a summons

The probation officer believes that the offender has violated the following condition(s) of supervision:

     Violation Number        Nature of Noncomoliance

              1              Violation of Mandatory Condition: You must not commit another federal, state, or local
                             crime. On or about January 7, 2019, the defendant committed the crime of First Degree
                             Aggravated Assault, in violation of Title 13 Vermont Statutes Annotated § 1044(a)(1)(B),
                             to wit: the defendant pushed the victim. Heather Carter, to the floor, and to the bed, and
                             strangled her for an unknown amount of time.

                             Evidence in support of this charge includes records obtained from the Brattleboro (VT)
                             Police Department and the Vermont Superior Court.

              2              Violation of Mandatory Condition: You must not commit another federal, state, or local
                             crime. On or about January 15, 2019, the defendant committed the crime of First Degree
                             Aggravated Assault, in violation of Title 13 Vermont Statutes Annotated § 1044(a)(1)(B),
                             to wit: the defendant strangled the victim. Heather Carter, for an unknown amount of time
                             and to the point the victim was in fear for her life.

                             Evidence in support of this charge includes records obtained from the Brattleboro (VT)
                             Police Department and the Vermont Superior Court.
                   Case 1:10-cr-00094-JL Document 69 Filed 04/12/19 Page 2 of 3

Jerome Carter                                         Page 2 of3                                            4/12/2019

             3              Violation of Mandatory Condition; You must not commit another federal, state, or local
                            crime. On or about March 7, 2019, the defendant committed the crime of First Degree
                            Aggravated Assault, in violation of Title 13 Vermont Statutes Annotated § 1044(a)(1)(B),
                            to wit: the defendant pushed the victim. Heather Carter, down into the middle ofHighland
                            Avenue, Brattleboro, VT.

                            Evidence in support of this charge includes records obtained from the Brattleboro (VT)
                            Police Department and the Vermont Superior Court.

             4              Violation of Mandatory Condition; You must not commit another federal, state, or local
                            crime. On or about March 14, 2019, the defendant committed the crime of First Degree
                            Aggravated Assault, in violation of Title 13 Vermont Statutes Annotated § 1044(a)(1)(B),
                            to wit: the defendant held a knife, with a 4-inch blade, to Heather Carter's neck and
                            threatened to kill her.


                            Evidence in support of this charge includes records obtained from the Brattleboro (VT)
                            Police Department and the Vermont Superior Court.

             5              Violation of Mandatory Condition: You must not commit another federal, state, or local
                            crime. On or about March 23, 2019, the defendant committed the crime of First Degree
                            Aggravated Assault, in violation of Title 13 Vermont Statutes Annotated § 1044(a)(1)(B),
                            to wit: the defendant strangled the victim. Heather Carter,for approximately 5 minutes and
                            to the point the victim was in fear for her life. The defendant also punched the victim on
                            the left side of her face.


                            Evidence in support of this charge includes records obtained from the Brattleboro (VT)
                            Police Department and the Vermont Superior Court.
             6
                            Violation of Mandatory Condition: You must not commit another federal, state, or local
                            crime. On or about March 23, 2019, the defendant committed the crime of Cruelty to a
                            Child, in violation of Title 13 Vermont Statutes Annotated § 1034(a), to wit: the defendant
                            strangled Heather Carter in the witnessed presence of a child.

                            Evidence in support of this charge includes records obtained from the Brattleboro (VT)
                            Police Department and the Vermont Superior Court.


 U.S. Probation Officer Recommendation:

0 The term of supervision should be

        0 revoked.

        □ extended for years, for a total term of years.
 □ The conditions of supervision should be modified as follows:
                   Case 1:10-cr-00094-JL Document 69 Filed 04/12/19 Page 3 of 3

Jerome Carter                                     Page 3 of3                                                        4/12/2019

                                                  I declare under penalty of peijury that the foregoing is true and correct.

                                                                          Respectfully submitted,

                                                                          /s/ Timothy Mema
                                                                   by     Timothy Meraa
                                                                          U.S. Probation Officer
                                                                          (603)226-7338
                                                                   Date: April 12, 2019
Reviewed & Approved by:

/s/ Christopher H.Pineree
Christopher H. Pingree
Supervisory U.S. Probation Officer
(603)226-7315



THE COURT ORDERS;


□ No action.

X The issuance of a warrant. Petition to remain sealed pending arrest.
□
□ The issuance of a summons.

□ Other




                                                                                    Signature of Judicial Officer

                                                                                       4/12/2019
                                                                                                Date
